DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.
This Office Action is responsive to the amendment filed in the RCE filed on 07 April 2022. As directed by the amendment: Claims 1 and 2 have been amended, no claims have been cancelled, and no claims have been added.  Thus, Claims 1-15 are presently pending in this application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley et al. (US Publication No. 2008/0243218, previously cited) in view of Goedeke et al. (US Publication No. 2010/0211129). 
Regarding Claims 1 and 14, Bottomley et al. discloses an implantable electrode (Abstract, Paragraph 0008, 0009), comprising an outer tube (insulation outer layer of lead, 21, Fig. 29B, 55A-B, Paragraph 0071-0072, 0113-0114, 0140, 0186, 0199, 0216, 0241), which has a distal end and a proximal end, wherein the implantable electrode is connectable in the region of the proximal end to an active device (stimulators/monitors, Paragraph 0003-0004, 0137, 0163, 0219); at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241) arranged in the outer tube; at least one electrode pole (31, 32, 33, 38, 40, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B), which is arranged in the region of the distal end and is electrically connected to the at least one electrode line for electrically contacting tissue surrounding the electrode when the electrode is in the implanted state (Paragraph 0004, 0012, 0015, 0137, 0225-0226, Claims 22-23); and a stub line (current suppression section, 8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), which is connected in the region of the distal end or the proximal end to the at least one electrode line in order to extend the effective length of the at least one electrode line (Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), and a system comprising an active device (Paragraph 0003-0004, 0137, 0163, 0219) and the electrode (Abstract, Paragraph 0008, 0009, 0135, 1037) connected to the active device.
Bottomley et al. further discloses wherein the stub line includes first and second ends (8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), the first end of the stub line is electrically connected to the at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241), and wherein the second end of the stub line is a “free end” (see marked Figs. 14C-F reproduced below), based on the broad interpretation that the “free end” is turned back or reversed sections, since they may be considered sections of the current suppression modules and not part of the electrode lines. See marked example Figures 14C-14F of “connected first ends” and “free second ends”. 


    PNG
    media_image1.png
    632
    662
    media_image1.png
    Greyscale


Bottomley et al. does not specifically disclose wherein only the first end of the stub line is electrically connected to the at least one electrode line along the length of the at least one electrode line, and the second end of the stub line is opposite the first end and is a free end which is unconnected to any element. However, Goedeke et al. teaches an implantable medical device comprising electrodes and leads (Abstract; 10, Fig. 1), wherein at least one electrode line (conductor wires, 22, 24, 34, 36, Figs. 2-3) is arranged within the device (Paragraph 0018, 0029), and a stub line (37, Figs. 2-5; Paragraph 0029-0032) which is connected to the at least one electrode line (conductor wires, 22, 24, 34, 36, Figs. 2-3) in order to extend the effective length of the at least one electrode line (Paragraph 0032-0034), wherein only the first end of the stub line (stub lines 37 connected to each of conductors wires 22, 24, 34, 36, Figs. 3, 5; see 45, Fig. 4; Paragraph 0029-0032) is electrically connected to the at least one electrode line along the length of the at least one electrode line (conductor wires, 22, 24, 34, 36, Figs. 3, 5; Paragraph 0029-0032), and the second end of the stub line is opposite the first end and is a free end (41, Fig. 4; 37, Figs. 2, 4; Paragraph 0029, 0031, 0034) which is unconnected to any element (free end which creates open circuit, Paragraph 0029-0031, 0034; Claim 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect only one end of the stub line to the electrode line, wherein the second end of the stub line is opposite the first end and is a free end which is unconnected to any element, as taught by Goedeke et al., in the implantable electrode disclosed by Bottomley et al., in order to simplify manufacturing and/or to reduce the size of the stub line thus creating an open circuit, such as to prevent an interference/MRI signals from reaching other components of the implantable device, as also taught by Goedeke et al. (Paragraph 0029, 0031, 0032), and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 2, Bottomley et al. discloses an implantable electrode further wherein the at least one electrode line has a mechanical electrode line length (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241) and the stub line has a mechanical stub line length (current suppression section, 8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), wherein an effective line length of the at least one electrode line is given from the electrode line length and the stub line length (current suppression sections extend the total effective length of the conductor line, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9).
Regarding Claim 3, Bottomley et al. discloses an implantable electrode further wherein the sum of the electrode line length and the stub line length is selected such that the at least one electrode line has a resultant effective line length (Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9) corresponding to a predetermined MR excitation frequency of a parallel resonance (Paragraph 0118-0119, 0145-0146, 0148-0149, 0178, Claim 16, 20, 21).
Regarding Claim 4, Bottomley et al. discloses an implantable electrode further wherein the stub line runs in a straight line, helically, or in a meandering fashion (3, 8, Figs. 14A-14M have straight, helical, or meandering configurations).
Regarding Claim 5, Bottomley et al. discloses an implantable electrode further wherein the stub line is formed by a flexible conductive track (flexible conductors arranged in a predetermined stacked configuration, Paragraph 0009-0015, 0019, 0022, 0023, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9).
Regarding Claims 6-7, Bottomley et al. discloses an implantable electrode further wherein the stub line (current suppression section, 8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9) is arranged jointly with the at least one electrode line on a support (190, Fig. 21B-D, 22D-F, Paragraph 0199, 0201), wherein the stub line and the at least one electrode line are formed by conductive tracks on the support (190, Fig. 21B-D, 22D-F, Paragraph 0199, 0201) running parallel to one another along different planes (flexible conductors arranged in a predetermined stacked configuration along different planes, Paragraph 0009-0015, 0019, 0022, 0023, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9).
Regarding Claim 8, Bottomley et al. discloses an implantable electrode further wherein the at least one electrode line comprises a plurality of electrode lines (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0202, 0224-0227, 0241), and the at least one electrode pole comprises a plurality of electrode poles (31, 32, 33, 38, 40, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B) arranged in the region of the distal end, wherein each electrode line is electrically connected to one of the electrode poles (Paragraph 0166, 0202, 0224-0227, 0241).
Regarding Claim 9, Bottomley et al. discloses an implantable electrode further wherein precisely one stub line is electrically connected at the distal end or at the proximal end to the plurality of electrode lines (embodiments with one current suppression module, 8m, Fig. 55A-B, Paragraph 0241, 0015, 0025, 0169).
Regarding Claim 12, Bottomley et al. discloses an implantable electrode further wherein at least one connection element (contacts 35, 36, Figs. 31-44, Paragraph 0225) arranged in the region of the proximal end and electrically connected to the at least one electrode line for making electrical contact with the active device (Paragraph 0003-0004, 0137, 0163, 0219).
Regarding Claim 13, Bottomley et al. discloses an implantable electrode further wherein the electrode is designed for stimulation of the spinal cord (Paragraph 0003, 0004, 0135, 0137).
Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bottomley et al. in view of Goedeke et al., further in view of Johnson et al. (US Publication No. 2010/0168821, previously cited).
Regarding Claims 10 and 15, Bottomley et al. discloses an implantable electrode and system wherein the active device has a housing (Paragraph 0003-0004, 0137, 0163, 0219) and at least one electrical contact element (contacts 35, 36, Figs. 31-44, Paragraph 0225) for making electrical contact with the at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241) of the electrode, wherein the at least one electrical contact element (contacts 35, 36, Figs. 31-44, Paragraph 0225) is connected to the housing (Paragraph 0003-0004, 0137, 0163, 0219), and the implantable electrode further wherein that the plurality of electrode lines have a resultant effective line length (Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9) corresponding to a predetermined MR excitation frequency of a parallel resonance (Paragraph 0118-0119, 0145-0146, 0148-0149, 0178, Claim 16, 20, 21).  However, Bottomley et al. and Goedeke et al. in combination do not specifically disclose wherein the plurality of electrode lines are electrically short-circuited, or wherein the at least one electrical contact element is electrically short-circuited to the housing. 
Johnson et al. teaches an implantable electrode (Abstract, Paragraph 0040, 0043-0047) comprising one or more electrode lines arranged in an outer tube (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), and a stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306) which is connected in the region of the distal end or the proximal end to the one or more electrode lines (104, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70), the stub line (diverting element 112, Fig. 26, 29, 32, 33, 62, 87, 89, 91, 92, 70, Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306), wherein the one or more electrode lines is electrically short-circuited (Paragraph 0181, 0195, 0196, 0197, 0230, 0303, 0306) or wherein at least one electrical contact element (Abstract, Paragraph 0040, 0043-0047) is electrically short-circuited to the housing (Paragraph 0181, 0195, 0196, 0197, 0230, 0303, 0306). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrode lines and contacts/housing to be short circuited when exposed to MR excitation frequency, as taught by Johnson et al., in order to prevent induced current or thermal energy from building up in the system and causing damage, as also taught as objectives of each of Johnson et al. (Paragraph 0230, 0236, 0240, 0279, 0287, 0303, 0305-0306),  Bottomley et al. (Paragraph 0118-0119, 0145-0146, 0148-0149, 0178, Claim 16, 20, 21), and Goedeke et al. (Paragraph 0029, 0031, 0032, Abstract).
Regarding Claim 11, Bottomley et al. discloses an implantable electrode further wherein the plurality of electrode lines in the region of the distal end and/or in the region of the proximal end is electrically connected to one another via at least one capacitor (capacitor connections in 6A-E, Paragraph 0153, 0154, 0163). 
Response to Arguments
The Applicant's arguments filed in the RCE filed 07 April 2022 have been fully considered.
The previous 35 USC 112(b) rejections of Claims 1-15 have been withdrawn due to the Applicant’s clarifying amendments to Claims 1 and 2. 
The Applicant argues (Pages 6-11) that none of the previously cited Bottomley et al., Johnson et al., Zeijlemaker, nor Tsitlik et al. references disclose all of the claimed elements of Claim 1 as amended.  The Applicant specifically argues that none of the previously cited references disclose the newly added limitations to Claim 1, “ wherein only the first end of the stub line is electrically connected to the at least one electrode line along the length of the at least one electrode line, and the second end of the stub line is opposite the first end and is a free end which is unconnected to any element.” However, these arguments are considered moot due to the new grounds of rejection made above under 35 USC 103 with the addition of newly cited Goedeke et al., which teaches these features. 
The Examiner maintains that Bottomley et al. does disclose (as described in the previous Final Rejection Office Action mailed 09 December 2021) wherein the stub line includes first and second ends (8, Figs. 14A-14M, Paragraph 0009-0015, 0162, 0166-0169, Abstract, Claim 1, 22-23, 6-9), the first end of the stub line is electrically connected to the at least one electrode line (conductors within lead, 3, Figs. 14A-M, configurations of 20, Figs. 31A-B, 32A-B, 33, 42-44, 55A-B, Paragraph 0166, 0224-0227, 0241), and wherein the second end of the stub line is a “free end” (see marked Figs. 14C-F reproduced below), based on the broad interpretation that the “free end” is turned back or reversed sections, since they may be considered sections of the current suppression modules and not part of the electrode lines. See marked example Figures 14C-14F of “connected first ends” and “free second ends”. 


    PNG
    media_image1.png
    632
    662
    media_image1.png
    Greyscale

However, the Examiner agrees that none of Bottomley et al. nor the other previously cited references discloses wherein only the first end of the stub line is electrically connected to the at least one electrode line along the length of the at least one electrode line, and the second end of the stub line is opposite the first end and is a free end which is unconnected to any element, as required by Claim 1 as amended.
However, newly cited Goedeke et al. teaches an implantable medical device comprising electrodes and leads (Abstract; 10, Fig. 1), wherein at least one electrode line (conductor wires, 22, 24, 34, 36, Figs. 2-3) is arranged within the device (Paragraph 0018, 0029), and a stub line (37, Figs. 2-5; Paragraph 0029-0032) which is connected to the at least one electrode line (conductor wires, 22, 24, 34, 36, Figs. 2-3) in order to extend the effective length of the at least one electrode line (Paragraph 0032-0034), wherein only the first end of the stub line (stub lines 37 connected to each of conductors wires 22, 24, 34, 36, Figs. 3, 5; see 45, Fig. 4; Paragraph 0029-0032) is electrically connected to the at least one electrode line along the length of the at least one electrode line (conductor wires, 22, 24, 34, 36, Figs. 3, 5; Paragraph 0029-0032), and the second end of the stub line is opposite the first end and is a free end (41, Fig. 4; 37, Figs. 2, 4; Paragraph 0029, 0031, 0034) which is unconnected to any element (free end which creates open circuit, Paragraph 0029-0031, 0034; Claim 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect only one end of the stub line to the electrode line, wherein the second end of the stub line is opposite the first end and is a free end which is unconnected to any element, as taught by Goedeke et al., in the implantable electrode disclosed by Bottomley et al., in order to simplify manufacturing and/or to reduce the size of the stub line thus creating an open circuit, such as to prevent an interference/MRI signals from reaching other components of the implantable device, as also taught by Goedeke et al. (Paragraph 0029, 0031, 0032), and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, Claim 1 remains rejected as described in detail above. 
No additional arguments were made with respect to the previous 35 USC 103 rejections of dependent Claims 2-15, nor with respect to the previously cited Johnson et al. reference with respect to Claims 10, 11, and 15. Therefore, Claims 1-15 are rejected as described in detail above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Archer (US Patent No. 5,683,434) discloses an implantable medical device (Abstract; Col. 1, Lines 5-10) comprising electromagnetic interference stub line (42, 22, Figs. 1-2) which is connected to conductor line (21, Figs. 1-2) on one end, and the other end is a free end which is unconnected to any element (Col. 4, Lines 7-60; Claim 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792